1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CYNTHIA CORREA,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 29,980

10 MICHAEL SANDERS and
11 SHELLY SANDERS,

12          Defendants-Appellants.

13 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
14 James T. Martin, District Judge

15 Cynthia Correa
16 Stockton, CA

17 Pro Se Appellee

18   Holt Babington Mynatt, P.C.
19   Damian L. Martinez
20   John Michael Hughson
21   Las Cruces, NM

22 for Appellants

23                                 MEMORANDUM OPINION

24 FRY, Chief Judge.
1       Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.




                                           2
1     IT IS SO ORDERED.



2
3                             CYNTHIA A. FRY, Chief Judge

4 WE CONCUR:



5
6 CELIA FOY CASTILLO, Judge



7
8 MICHAEL E. VIGIL, Judge




                                3